Beck, J.
The only ruling complained of by defendants’ counsel is the overruling of a motion to continue the cause, which was based upon the absence of defendants’ attorney occasioned by sickness. A like motion at a prior term, based upon the same ground, had been sustained. The indictment had been found about fifteen months before the trial. It appears that defendants had ample time to prepare for trial, and to secure another attorney to take the place of their counsel when he became incapable through sickness to attend to the case. At all events, the motion was addressed in a large measure to the discretion of the court. There is nothing to indicate that such discretion was abused. The judge, being acquainted with all the facts transpiring in connection with the case, was better able than we are to determine whether defendants had with due diligence and in good faith made efforts to prepare for trial, or whether the motion was but an expedient to obtain delay. We are required to exercise all presumption iu support of the court’s rulings, and they cannot be disturbed, unless error be affirmatively shown, which has not been done.
The judgment of the district court is
AFFIRMED.